DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 51 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 45. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claims 45 and 51, although independent  of claim 38 includes a “bias member”, ‘as best understood’, it does not provide “biasing toward the central axis A-A is due to a biasing against a tapered conical surface”.   Accordingly, it is not clear what is meant by the limitation. Review of the written description does not clarify the intended meaning.
As regards claim 48, recitation of “the tapered projection and the tapered track” lacks clear antecedent basis wherein it is not clear if previously-recited or additional structure is required.
Clarification and/or corrections is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-14 of copending Application No. 15/948131. 
Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would recognize that as the claims are properly read in light of the specification provision of the structure used as claimed would have been obvious. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 12

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 38, 42-46, and 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 1,475,907 to Volman
Volman ‘907 teaches limitations for a “support member of an anchor assembly, the support member for receiving and securing a threaded shaft thereto” – as shown and described, “the support member comprising: an outer housing, the outer housing being defined by a longitudinal axis (A-A), the outer housing including a wall, the outer housing also including a connector opening at a first end thereof for receiving the threaded shaft, the housing wall including an inner surface defining a bore space” – including 3,9 as shown includes structures teaching broad limitations, “a bore assembly disposed in the bore space, the bore assembly including at least two female threaded bore portions the threads of which selectively engage threads of the shaft” – including nut portions 5, “the bore assembly further including a bias member for biasing the at least one female thread bore portion toward the longitudinal axis (A-A)” – the tapered interior of 3, “a first of the two female thread bores including a projection extending therefrom and toward a second of the two female thread bores” – 16 as shown in Fig 5
, “the second of the two female thread bores including a track, the projection slidingly engaging the track to promote alignment between the first and second female thread bores as the first and second female thread bores move toward and away from the longitudinal axis (A-A)” – the corresponding space at 17.
As regards claim 42, reference teaches further limitation of  “the at least two female threaded bores include an outer surface” – the outer peripheral surface of the assembled thread portions, “and the projection and track are within the outer surface” – as shown.  
As regards claim 43, reference teaches further limitation of  “the at least two female threaded bores include an outer surface” – the exposed end surface of each thread element of the thread portions having portions 16,17 as shown, “and the projection and track are along the outer surface” – as shown. 
As regards claim 44, reference teaches further limitation of  “the projection includes an upper engagement surface and a lower engagement surface for slidingly engaging respectively with upper and lower engagement surfaces of the track” – as shown. 
As regards claim 45, reference teaches further limitation of  “biasing toward the central axis A-A is due to a biasing against a tapered conical surface” – as shown.  
As regards claim 46, reference teaches further limitation of  “the projection includes a radially inner surface for slidingly engaging a radially outer surface of the track” – One of ordinary skill in the art would recognize that the radially inner-facing surface of a projection 16 is inherently capable of sliding along the corresponding inner surface of 17.
As regards claim 49, reference teaches further limitation of  “the tapered projection and the tapered track the projection and the track slidingly engage toward central axis A-A to align the at least two threaded female bores with a threaded rod along central axis A-A” – one of ordinary skill in the art would recognize capability for the broadly recited function wherein alignment cannot be avoided so as to arrive at the assembled position disclosed.
As regards claim 50, reference teaches further limitation of  “at least two threaded female bores include grooves for receiving the bias member” – 10 as shown. 
As regards claim 51, reference teaches further limitation of  “biasing toward the central axis A-A is due to a biasing against a tapered conical surface” – as shown.  
As regards claim 52, reference teaches further limitation of  “ the outer housing further includes an assembly opening at a second end opposite the first end thereof to facilitate assembly of the bore assembly into the bore space

Claim(s) 38, 39, 42-45,and 47-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,789,458 to Skeisvoll.
Skeisvoll ‘458 teaches limitations for a “support member of an anchor assembly, the support member for receiving and securing a threaded shaft thereto” – as shown and described, “the support member comprising: an outer housing, the outer housing being defined by a longitudinal axis (A-A), the outer housing including a wall, the outer housing also including a connector opening at a first end thereof for receiving the threaded shaft, the housing wall including an inner surface defining a bore space” – including 19 as shown includes structures teaching broad limitations, “a bore assembly disposed in the bore space, the bore assembly including at least two female threaded bore portions the threads of which selectively engage threads of the shaft” – including nut portions 11, “the bore assembly further including a bias member for biasing the at least one female thread bore portion toward the longitudinal axis (A-A)” – including 15,19,21 as shown and described, “a first of the two female thread bores including a projection extending therefrom and toward a second of the two female thread bores” – 22 as shown in Fig 5, “the second of the two female thread bores including a track, the projection slidingly engaging the track to promote alignment between the first and second female thread bores as the first and second female thread bores move toward and away from the longitudinal axis (A-A)” – the corresponding space in the other female nut portion for receiving 22.
As regards claim 39, reference teaches further limitation of “the projection is tapered away from the first of the two female threaded bores and the track of the second of the two female threaded bores is complementarily tapered to promote compliance between the projection and the track” – as shown.
As regards claim 42, reference teaches further limitation of  “the at least two female threaded bores include an outer surface” – the outer peripheral surface of the assembled thread portions, “and the projection and track are within the outer surface” – as shown. 
As regards claim 43, reference teaches further limitation of “the at least two female threaded bores include an outer surface” – the exposed end surface of each thread element of the thread portions having portion 22 and the corresponding groove as shown, “and the projection and track are along the outer surface” – as shown. 
As regards claim 44, reference teaches further limitation of  “the projection includes an upper engagement surface and a lower engagement surface for slidingly engaging respectively with upper and lower engagement surfaces of the track” – as shown. 
As regards claim 45, reference teaches further limitation of  “biasing toward the central axis A-A is due to a biasing against a tapered conical surface” – as shown and described including with respect to 15,21.
As regards claim 47, reference teaches further limitation of  “multiple projections project from the first of the two threaded female bores and multiple tracks of the second of the two threaded female bores receive the projections” – as shown and described.
As regards claim 48, reference teaches further limitation of  “the at least two threaded female bores become more aligned as the tapered projection and the tapered track translate toward the central axis A-A” – one of ordinary skill in the art would recognize capability for the broadly recited function to arrive at the assembly position illustrated wherein alignment cannot be avoided so as to arrive at the assembled position disclosed.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
As regards claim 49, reference teaches further limitation of  “the projection and the track slidingly engage toward central axis A-A to align the at least two threaded female bores with a threaded rod along central axis A-A” – one of ordinary skill in the art would recognize capability for the broadly recited function to arrive at the assembly position illustrated wherein alignment cannot be avoided so as to arrive at the assembled position disclosed. 
As regards claim 50, reference teaches further limitation of  “at least two threaded female bores include grooves for receiving the bias member” – the grooves in the female portions which define 15 as shown. 
As regards claim 51, reference teaches further limitation of  “biasing toward the central axis A-A is due to a biasing against a tapered conical surface” – including against 15 as shown.  
As regards claim 52, reference teaches further limitation of  “ the outer housing further includes an assembly opening at a second end opposite the first end thereof to facilitate assembly of the bore assembly into the bore space” – as shown.

Allowable Subject Matter
At least due to double patenting rejections, allowable subject matter is not indicated at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 6,514,027 discloses a similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677